Citation Nr: 9925654	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  96-33 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for fatigue syndrome.

2.  Entitlement to service connection for shortness of 
breath.

3.  Entitlement to service connection for gastrointestinal 
disease to include peptic ulcer disease with gastritis and 
esophagitis and ulcerative colitis and secondary anemia.

4.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1987 to 
August 1991.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from March 1996 and September 1998 rating 
decisions of the Montgomery, Alabama Department of Veterans 
Affairs (VA) Regional Office (RO). 


REMAND

Service Connection Claims

The appellant filed a claim in August 1995 claiming service 
connection for shortness of breath beginning in January 1992, 
and fatigue beginning in August 1991.  The appellant is a 
veteran of the Persian Gulf War.  In his VA From-9 Appeal to 
the Board of Veterans' Appeals, the appellant detailed some 
of his experiences on board ship and attributed some of these 
experiences to his service connection claims.  However, in a 
VA Form-9 submitted in April 1999, the appellant also 
attributed some or all of his service connection claims to 
Persian Gulf service and breathing in the smoke from oil 
fires.  It is unclear to the Board whether the appellant is 
claiming disability due to Gulf War Syndrome.  Service 
connection for shortness of breath and fatigue syndrome was 
denied in a September 1998 rating decision on a direct basis 
by the RO.  The RO has not addressed service connection under 
any of the Gulf War statues.

The appellant filed an original claim in August 1995 for a 
disability of his digestive tract.  In September 1995 he 
filed a second claim for service connection for acute 
ulcerative colitis, anemia secondary to acute ulcerative 
colitis, and peptic ulcer disease with gastritis and 
esophagitis.  In a March 1996 rating decision, the RO denied 
service connection for gastritis.  The appellant perfected an 
appeal as to that rating decision, and in an October 1998 
statement in support of the claim, stated that all of the 
gastrointestinal disabilities for which he had first claimed 
service connection had not been addressed.  Subsequently, the 
RO denied service connection for ulcerative colitis, 
secondary anemia, peptic ulcer disease and esophagitis in 
January 1999.  The appellant has consistently maintained that 
his gastrointestinal disease that included peptic ulcer 
disease with gastritis and esophagitis and ulcerative colitis 
and secondary anemia are all service connected.  Accordingly, 
the Board holds that the appellant has perfected an appeal as 
to a denial of service connection for gastrointestinal 
disease to include peptic ulcer disease with gastritis and 
esophagitis and ulcerative colitis and secondary anemia.

Ulcer disease was diagnosed in service on December 3, 1990.  
Possible alcohol-induced gastritis was also diagnosed in 
service on two occasions.  The appellant has had post-service 
diagnoses of gastrointestinal diseases that include peptic 
ulcer disease with gastritis and esophagitis, ulcerative 
colitis and secondary anemia.  He has contended that he has 
continuously suffered from upper gastrointestinal disease 
since service.  A medical opinion is necessary to determine 
any association between the inservice gastrointestinal 
diagnoses and post-service diagnoses.

The appellant was admitted to the VA Medical Center in June 
1995 for treatment of ulcerative colitis.  A copy of the 
discharge summary from this hospitalization is in the file, 
however page 3 of the document is missing.  As the conclusion 
of a discharge summary usually comments on employability, a 
complete copy of the discharge summary for the June 1995 
admission must be obtained.


Nonservice connected Pension

The appellant has contended that his gastrointestinal 
disabilities have led to his unemployment since April 1995.  
Entitlement to nonservice connected pension on a schedular 
and extraschedular basis was denied by the RO in March 1996.

However, the Board has determined that a medical opinion is 
necessary to determine whether the appellant is unemployable.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the appellant 
and clarify whether he is alleging 
service connection for symptoms 
attributable to Gulf War Syndrome.  The 
appellant is hereby advised that he is 
obliged to respond to the RO's inquiry.  
If the appellant responds in the 
affirmative, the RO is to adjudicate the 
claim.  Should the appellant fail to 
respond, the Board will proceed with the 
appeal as a non-Gulf War Syndrome claim. 

2.  The RO should schedule the appellant 
for a gastrointestinal VA examination.  
The examiner should be afforded the 
opportunity to review the claims folder 
prior to the examination and should make 
note on the report that the claims folder 
was reviewed.  The examination report 
should address the following inquiries of 
the Board:

a) The examiner should determine whether 
the appellant has ulcer disease or 
gastritis or esophagitis or ulcerative 
colitis, or anemia secondary to ulcer 
disease and whether any current diagnosis 
is linked to a diagnosis of ulcer disease 
rendered in service on December 3, 1990.  
The examiner must also determine whether 
any currently diagnosed ulcer disease or 
gastritis or esophagitis or ulcerative 
colitis, or anemia secondary to ulcer 
disease is associated with possible 
alcohol-induced gastritis diagnosed in 
service.

b) The examiner should offer an opinion 
as to whether the appellant is 
unemployable due to his service connected 
and nonservice connected disabilities 
including ulcerative colitis with hiatal 
hernia, anemia secondary to ulcerative 
colitis, headaches, fatigue syndrome, 
shortness of breath, left eye stye, 
esophagitis, or peptic ulcer disease.

c) The examiner should offer an opinion 
as to whether the appellant's complaints 
of fatigue and shortness of breath are 
symptoms of any current diagnosis.

3.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

4.  A complete copy of the discharge 
summary for the June 14,1995 VA Medical 
Center Biloxi, Mississippi admission must 
be obtained.

5.  The appellant is hereby informed that 
if he has or can obtain evidence that he 
is unemployable, he must submit it.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



